I dissent from the opinion and reasoning of the court in this case. The Parole Act is, in my opinion, an exercise of clemency on the part of the state, and the execution thereof by the board of prison directors constitutes a mere exercise of grace and mercy on the part of the state through its authorized officers toward persons who have been convicted of crime. I do not think it was the intention of the legislature to create any rights whatever in any prisoner, with respect to parole, which can be deemed justiciable. The act limits the power of the board in certain particulars as, for example, that an ordinary prisoner must have served one calendar year, a life-termer seven calendar years, and a second termer two calendar years, before the act can apply to him at all. But after those periods have expired the entire matter is left in the absolute discretion of the board. No court should have power to supervise or control its action, either in establishing rules, or in exercising the clemency of the state after the rules have been established. The declaration of the board in the rule that applications for parole will not be received until one-half of the term of the prisoner has expired, is nothing more nor less than a declaration by the board, in the exercise of its discretion, that good policy requires that prisoners should not be eligible to parole before that time, and this, according to my conception of the purpose and language of the act, is a matter for the board to determine and is not subject to review or control by the courts.
In any case the only right granted to a prisoner by the decision of the court would seem to be utterly useless. The prisoner is given the poor comfort of being allowed to have his application filed by the clerk and received and considered by the board, with the statement that after receiving it the board may refuse it with or without reason,' and that their action is beyond review and final. I can see no result from this ruling that will be beneficial to the prisoners, and it will only tend to create discontent and disorder and make the task of the management of these institutions more difficult than before. *Page 643